Memorandum by the court:
The difficulty with this case, which we deem, insuperable, is that it comes under the amended rule 4-E as in effect August 1st, 1933. Prior to that date, the court was disposed to he lenient in cases of neglect to file certificates of commencement of clerkship, provided any reasonable ground was shown for permitting them to be filed out of time. By the amendment of June 15tli, 1933, rule 4-E was purposely made much more rigid and is now specific in providing that "no clerkship shall be deemed to have commenced until such certificate shall have been filed as aforesaid, and the period of clerkship shall be computed from the actual filing of such certificate and not otherwise.”
It should be needless to say that this change in the rule was not made to be disregarded and, while -the court regrets that by the oversight or neglect, whatever it may be, of the counselor with whom this applicant began his service, as he claims, on June '16th, 1934, the certificate was not filed until June 30th, we are unable to give that certificate any effect except from the date of filing, and we are also unable to accept at this time any other certificate out of time.
The application to file the certificate submitted is therefore denied.